UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22164 Congressional Effect Family of Funds (Exact name of registrant as specified in charter) 420 Lexington Avenue, Suite 601New York, NY (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.523.4233 Date of fiscal year end:12/31/2010 Date of reporting period: 06/30/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended June 30, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940(the “1940 Act”), as amended (17 CFR 270.30e-1)is filed herewith. SEMI-ANNUAL REPORT June 30, 2010 Ticker Symbol: CEFFX Managed By: Congressional Effect Management, LLC 420 Lexington Ave. Suite 601 New York, NY 10170 This report and financial statements contained herein are submitted for the general information of the shareholders of the Congressional Effect Fund (the "Fund").This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus.Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution.Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of the principal amount invested. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Information About Your Fund’s Expenses – Congressional Effect Fund (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as the redemption fee imposed by the Fund for certain short-term redemptions; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees; and other Fund expenses.The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The table below illustrates an example investment of $1,000 at the beginning of the period (01/01/10) and held for the entire period of 01/01/10 through 06/30/10.Please note that this table is unaudited. Actual Expenses The first section of the table provides information about actual account values and actual expenses (relating to the example $1,000 investment made on 01/01/10).You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first row under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund to other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher.For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the period from 01/01/10 through 06/30/10 Actual Fund Return (in parentheses) Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expenses Paid During Period* Congressional Effect Fund (+7.20%) $ $ $ Hypothetical 5% Fund Return Beginning Account Value 01/01/10 Ending Account Value 06/30/10 Expenses Paid During Period* Congressional Effect Fund $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.75% for the Congressional Effect Fund shares, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-888-553-4233.Please read it carefully before you invest or send money. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT The percentages in the above graph are based on the portfolio holdings of the Fund as of June 30, 2010 and are subject to change. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Par Value Value U.S. GOVERNMENT OBLIGATIONS - (93.27%) U.S. Treasury Bill, 0.09%, 09/23/2010 (a) $ $ U.S. Treasury Bill, 0.12%, 09/30/2010 (a) TOTAL U.S. GOVERNMENT OBLIGATIONS (Cost - $7,348,275) Shares Value SHORT-TERM INVESTMENTS - (3.53%) Cash Account Trust Money Market Portfolio, 0.02% (b) Fifth Third Institutional Government Money Market, 0.01% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $278,115) TOTAL INVESTMENTS (Cost $7,626,390) - 96.80% OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 3.20% NET ASSETS - 100.00% $ (a) Effective yield at June 30, 2010. (b) Rate shown represents the rate at June 30, 2010, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, at value (identified cost $7,626,390) $ Deposits at broker Due from advisor Receivables: Interest 16 Dividends Fund shares sold Prepaid expenses Total assets Liabilities: Payables: Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized gain on investments Accumulated net investment loss ) Net unrealized depreciation on investments ) Total Net Assets $ Net Asset Value and Offering Price Per Share (788,985 shares of beneficial interest issued andoutstanding, unlimited shares authorized) $ Minimum Redemption Price Per Share (a) $ (a) A redemption fee of 1.00% is imposed in the event of certain redemption transactions within sixty days following such investments. The accompanying notes are an integral part of these financial statements. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENT OF OPERATIONS June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT For the Six Month Period Ended June 30, 2010 (Unaudited) Investment Income: Dividends $ Interest Total Investment Income Expenses: Management fees Distribution (12b-1) fees Accounting and transfer agent fees and expenses Legal fees Registration and filing fees Compliance officer fees Audit fees Custodian fees Trustee fees and expenses Insurance Reports to shareholders Miscellaneous Pricing fees Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain (loss): Net realized gain (loss) on: Investments ) Futures contracts Net realized gain on investments and futures contracts Net change in unrealized appreciation (depreciation) on: Investments ) Futures contracts Net change in unrealized appreciation (depreciation) ) Net gain on investments and futures conracts Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENT OF CHANGES IN NET ASSETS June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT For the Six Month For the Period Ended Year Ended June 30, 2010 December 31, 2009 (Unaudited) Increase in net assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments and futures contracts ) Net unrealized appreciation on investments and futures contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income - - Capital share transactions (Note 2): Increase (decrease) in net assets from capital share transactions ) Increase in net assets from acquisition of the Free Enterprise Action Fund - Increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ - The accompanying notes are an integral part of these financial statements. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND FINANCIAL HIGHLIGHTS June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. For the Six Month Period Ended June 30, 2010 For the Year Ended December 31, 2009 For the Period Ended December 31, 2008(a) (Unaudited) $ $ $ Investment Operations: Net investment income (loss) (b) ) ) Net realized and unrealized gain (loss) on investments and futures contracts ) ) Total from investment operations ) ) Distributions: From net investment income - - ) Total distributions - - ) Paid in capital from redemption fees - (c) - (c) - Net Asset Value, End of Period $ $ $ Total Return (d) %(e) )% )%(e) Ratios/Supplemental Data Net assets, end of period (in 000's) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %(f) % %(f) After fees waived and expenses absorbed %(f) % %(f) Ratio of net investment income (loss): Before fees waived and expenses absorbed )%(f) )% )%(f) After fees waived and expenses absorbed )%(f) )% %(f) Portfolio turnover rate % % % (a) The Congressional Effect Fund commenced operations on May 23, 2008. (b) Per share amounts were calculated using the average shares method. (c) Redemption fees resulted in less than $0.01 per share. (d) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Total Return has not been annualized. (e) Arregate total return, not annualized. (f) Annualized. The accompanying notes are an integral part of these financial statements. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND NOTES TO FINANCIAL STATEMENTS June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Congressional Effect Family of Funds (the "Trust") was organized as a Delaware statutory Trust on December 21, 2007.The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the"1940 Act").The Trust is permitted to issue an unlimited number of shares of beneficial interest of separate series.The sole authorized series of the Trust is the Congressional Effect Fund (the "Fund").The Fund became effective with the SEC and commenced operations on May 23, 2008.The Fund is registered to offer one class of shares.The Fund is diversified.The Fund’s investment objective is capital appreciation and income. The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America ("GAAP"). a)Financial Accounting Standards Board Launches Accounting Standards Codification–The Financial Accounting Standards Board (“FASB”)has issued FASB ASC 105 (formerly FASB Statement No. 168), The “FASB Accounting Standards Codification™” and the Hierarchy of Generally Accepted Accounting Principles (“GAAP”) (“ASC 105”). ASC 105 established the FASB Accounting Standards Codification™ (“Codification” or “ASC”) as the single source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The Codification supersedes all existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification will become non-authoritative. Following the Codification, the FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates, which will serve to update the Codification, provide background information about the guidance and provide the basis for conclusions on the changes to the Codification.GAAP is not intended to be changed as a result of the FASB's Codification project, but it will change the way the guidance is organized and presented. As a result, these changes will have a significant impact on how companies reference GAAP in their financial statements and in their accounting policies for financial statements issued for interim and annual periods ending after September 15, 2009. The Fund has implemented the Codification as of December 31, 2009. b)Security Valuations–The valuation of portfolio securities is determined in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund's total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded. Instruments with maturities of 60 days or less are valued at amortized cost which approximates market value.The Fund normally uses pricing services to obtain market quotations. Securities for which market quotations are received from pricing services are typically classified within Level 1 or 2 of the fair value hierarchy described below; however, they may be designated as Level 3 if the pricing service values a security through an internal model with significant unobservable inputs.The Fund values the securities of other investment companies in which it invests at the net asset value of such investment company.The prospectuses for these investment companies explain the circumstances under which such registered investment companies will use fair value pricing and the effects of using fair value pricing. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund's normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.At June 30, 2010, no securities were fair valued. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. CONGRESSIONAL EFFECT FAMILY OF FUNDS CONGRESSIONAL EFFECT FUND NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2010 (Unaudited) SEMI-ANNUAL REPORT ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (Continued) The following is a summary of the valuation inputs, representing 100% of the Fund’s investments, used to value the Fund’s net assets as of June 30, 2010: Security Classification(1) Level 1 (Quoted Prices) Level 2 (Other Significant Observable Inputs) Totals Investments: U.S. Government Obligations $
